Citation Nr: 0703340	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  02-01 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUE

Entitlement to service connection for residuals of heat 
exhaustion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from August 1992 to August 
1996.

This appeal to the Board of Veterans Appeals (Board) arises 
from October 1999 and May 2000 rating actions in which the RO 
denied service connection for residuals of heat exhaustion.  
The veteran filed a Notice of Disagreement (NOD) in August 
2000, the RO issued a Statement of the Case (SOC) in December 
2001, and the veteran filed a Substantive Appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in January 
2002.

In February 2004, the veteran testified during a Board 
hearing before the undersigned Veterans Law Judge in 
Washington, D.C; a transcript of the hearing is of record.

In July 2004, the Board issued a decision reopening the 
previously denied claim for service connection; at that time, 
the Board also remanded to the RO the claim for service 
connection, on the merits, for further development.  After 
accomplishing the requested action, the RO denied the merits 
claim (as reflected in the July 2006 supplemental SOC 
(SSOC)), and returned the matter to the Board.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Although the veteran had episodes of heat exhaustion in 
service, competent, probative evidence establishes that the 
veteran has no current, chronic disability associated with 
in-service episodes of heat exhaustion.




CONCLUSION OF LAW

The criteria for service connection for residuals of heat 
exhaustion are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Considering the claim on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished.

In July 2004, during the pendancy of this appeal, the RO sent 
the appellant a notice letter informing him that to support a 
claim for service-connected compensation benefits, the 
evidence must show three things:  an injury in military 
service or a disease that began in or was made worse during 
military service, or an event during military service that 
caused an injury or disease; a current physical or mental 
disability; and, a relationship between the current 
disability and an injury, disease, or event in service.  The 
same letter listed the evidence received, discussed VA's 
responsibility to obtain evidence or assist in obtaining 
evidence, and provided contact information in case of 
questions.  After this letter, the appellant and his 
representative were afforded an opportunity to respond before 
the RO readjudicated the claim (as reflected in the July 2006 
Supplemental SOC (SSOC)).  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support the claim for service 
connection, and has been afforded ample opportunity to submit 
such information and evidence. 

The Board also finds that the July 2004 post-rating notice 
letter, as discussed above, satisfies the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant, and what 
evidence, if any, will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
The July 2004 letter advised that VA is required to make 
reasonable efforts to obtain military medical records, VA 
treatment records, or Social Security Administration records 
and to make reasonable efforts to obtain relevant records not 
held by a Federal agency.  The letter also specifically 
advised the appellant to submit any evidence in his 
possession that pertained to the claim.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, the 
document that substantially meets the VCAA's notice 
requirements, identified above, was provided to the appellant 
after the rating action on appeal.  However, such makes 
sense, inasmuch as the VCAA was enacted several months after 
those rating actions.  Moreover, the Board finds that, in 
this appeal, any delay in issuing section 5103(a) notice was 
not prejudicial to the appellant because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and re-adjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  As indicated above, via the July 2004 
letter-issued after Board reopened the claim-the RO 
provided appropriate notice to the veteran and afforded him 
opportunities to present information or evidence pertinent to 
the underlying claim for service connection prior to the RO's 
adjudication of the claim for service connection, on the 
merits, in July 2006.  Neither in response to the documents 
cited above, nor at any other point during the pendency of 
this appeal, has the appellant informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.   

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); cf. 
38 C.F.R. § 20.1102 (2006).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this appeal, the veteran's status is not at issue, and the 
RO provided notice as to existence of disability and nexus in 
the notice letter identified above.  The RO notified the 
veteran of the criteria for degree of disability and 
effective date of rating in the July 2006 SSOC.  The Board 
finds that any error in the timing or form of this notice is 
not prejudicial to the veteran.  As the decision herein 
denies the claim for service connection for residuals of heat 
exhaustion, no disability rating or effective date is being, 
or is to be, assigned.  Accordingly, there is no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess/Hartman.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO obtained the appellant's 
service medical records and from those VA and private medical 
providers that the appellant identified as having relevant 
records.  The appellant was afforded VA-contracted medical 
examinations in connection with the claim, and the reports of 
those examinations are of record.  At his request, the 
veteran testified during a Board hearing, the transcript of 
which is of record.  Significantly, neither the appellant nor 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence in 
addition to that identified above, that needs to be obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the claim.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Considering the pertinent evidence of record in light of 
governing legal authority, the Board finds that service 
connection for residuals of heat exhaustion is not warranted.  

The veteran's service medical records show that in August 
1992, he was out on a run when he felt dizzy and nauseated.  
In connection with treatment, the diagnoses were upper 
respiratory infection, heat exhaustion, and dehydration.  The 
veteran received follow-up treatment in August 1992, at which 
time it was noted that his heat exhaustion was resolving.  A 
November 1993 record shows that while on a three mile run, 
the veteran felt dizzy and nauseated.  He was taken to the 
emergency room and diagnosed with status post heat exhaustion 
and history of heat exhaustion in August 1992.  A November 
1994 record shows that the veteran was evaluated for heat 
exhaustion.  The diagnosis was heat stroke in past, now with 
persistent heat exhaustion.  A November 1994 medical record 
shows that the veteran was diagnosed with heat intolerance.  
A December 1994 medical statement shows that the veteran 
suffered from an inability to perform peak exercise secondary 
to a defect in temperature regulation.  In April 1995, the 
veteran was diagnosed with status post heat injury with 
sequelae of heat intolerance.  An April 1995 medical 
statement shows that the veteran had a very sensitive heat 
intolerance as a result of a significant heat injury that 
precluded him from fully carrying out his duties.  The only 
notable laboratory finding was a modestly low serum 
bicarbonate on several occasions.  Subsequent tests strongly 
suggested a diagnosis of renal tubular acidosis of a mild 
degree.  The physician noted that this was an incidental 
finding and unrelated to heat injury or its sequelae.  The 
physician further stated that, through computerized searching 
of the medical literature, he had been unable to locate any 
correlation between renal tubular acidosis and heat injury.  

In May 1995, the veteran was brought in to the emergency room 
for possible exhaustion when he was jogging and fell.  The 
diagnoses were exhaustion and contusion to head with 
retrograde amnesia.  The veteran received follow-up treatment 
for his post-concussion syndrome in May 1995.  A computed 
tomography (CT) scan of the head was essentially negative.  
In October 1995, the veteran was diagnosed with permanent 
heat intolerance secondary to heat exhaustion episodes during 
military activities.  The veteran's May 1996 report of 
medical history shows that he reported having heatstroke and 
heat exhaustion.  The physician's assistant noted that the 
veteran had a chronic heat-related problem with no diagnosis.  
The May 1996 separation examination report shows that the VA 
should follow-up for heat casualties and head injury 
sequelae.  

Post service, in July 1999, the veteran underwent a VA 
examination, during which he complained of heat intolerance.  
After a physical examination, the diagnosis was normal 
examination with significant history of recurring heat 
exhaustion.

In a June 2000 letter, W.C., the veteran's former service 
comrade, states that during service, he witnessed the 
veteran's daily battle with the hot and humid conditions.  He 
further stated that just being in the work space caused the 
veteran to have profuse sweating and extreme discomfort.

A July 2000 private medical record from Urasoe General 
Hospital states that the veteran complained of heavy 
sweating.  The diagnosis was heat stricken sickness.  An 
August 2004 letter from the same private hospital shows that 
the diagnosis from July 2000 was dehydration.

During the February 2004 Board hearing, the veteran testified 
that he had not had any problems with heat prior to his 
entrance to the service.  He also stated that when he had 
passed out from his heat exhaustion or heat stroke in 
service, he hit his head; however, he did not have any 
residuals from a head injury.  He also recounted his episodes 
of heat exhaustion or heat stroke while in service.

In March 2006, the veteran underwent a VA examination.  After 
reviewing the claims file and after a physical examination, 
the VA physician stated that the veteran had present symptoms 
of heat exhaustion when he was outdoors and did any outdoor 
activity for two to three days in a row.  He then opined that 
it was at least as likely as not that this disability was a 
result of the disease or the injury incurred or aggravated by 
the veteran's military service.  He stated that the veteran's 
in-service episodes of heat exhaustion were the early 
manifestations of currently diagnosed heat exhaustion and 
that the veteran had with inability to do any outdoor 
activity or exercise outdoors secondary to symptoms of 
dizziness, sweating and passing out.  When asked to clarify 
his diagnosis, in June 2006, the same VA physician stated 
that the veteran had no disability as a result of heat 
exhaustion during his service.  He also stated that the 
veteran had no chronic residual of heat exhaustion.

Based on the June 2006 VA physician's opinion that the 
veteran has no current, chronic disability as a result of the 
in-service episodes of heat exhaustion, and the remaining 
evidence of record, the Board finds that the veteran's claim 
for service connection for residuals of heat exhaustion must 
be denied.  In this regard, the Board notes that, although 
the veteran had episodes of heat exhaustion in service, he 
has not been diagnosed with a current, chronic disability as 
a result of his episodes of heat exhaustion; in fact, the 
June 2006 examiner ultimately concluded that he had no such 
disability.  Further, although he allegedly hit his head 
during an episode of heat exhaustion, he does not claim a 
residual head injury, nor has he been diagnosed with any such 
residual.  Finally, although he has been assessed with 
dehydration and history of recurring heat exhaustion, these 
assessments, without more, do not evidence the existence of a 
current disability associated with service for VA 
compensation purposes.  In short, the Board finds that the 
medical evidence in this case fails to establish that the 
veteran has any current residuals of in-service heat 
exhaustion, and neither he nor his representative has 
presented, identified, or even alluded to the existence of 
any such evidence.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury 
incurred or aggravated in service to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. § 
1110.  Hence, where, as here, competent evidence establishes 
that the veteran does not have the disability for which 
service connection is sought, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, the claim for service 
connection for residuals of heat exhaustion must be denied 
because the first essential criterion for a grant of service 
connection-evidence of a current disability upon which to 
predicate a grant of service connection-has not been met.

The Board has considered the veteran's assertions advanced in 
connection with this matter, along with the supporting 
statement offered by W.C.  However, as laypersons not shown 
to have the appropriate training and expertise, neither is 
competent to render a probative (i.e., persuasive) opinion on 
a medical matter-such as the diagnosis of a specific 
disability, or opinion as to etiology of such a disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the veteran can neither support 
his claim nor controvert the medical opinion of the June 2006 
VA examiner on the basis of lay assertions, alone.

For all the foregoing reasons, the claim for service 
connection for residuals of heat exhaustion must be denied.  
In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not for application in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for residuals of heat exhaustion is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


